PELHAM, J.
The defendant in the circuit court appeals from a judgment of conviction for failing to work a public road. — Code, § 7737.
On the tidal of the case it ivas shown that the defendant had been warned to work on the opening of a new road not therefore established, and the state introduced in evidence.the record of the order of the commissioners’ court establishing the road, the record of the report of the road viewers, and other minutes of the commissioners’ court showing the establishment of the road as a public thoroughfare. The defendant objected to the introduction of this record evidence,, on the ground that *237the description marked out as the route of the road was vague, uncertain, and indefinite as set forth in the orders of the commissioners’ court as shown by the minutes. There was no contention on the trial but that the road overseer gave the defendant warning to work the road, stating the time and place the defendant, was to meet the overseer and go to work. The road at the time the defendant was Avarned had been established, and had been marked by blazed trees and center stakes, and the defendant admitted that he received the Avarning and understood where and Avhen he Avas to work, and kneAv that others were working there that day, and made no defense for not working on any ground going to not knowing the pláce because of indefiniteness in the description of the location of the road, but, on the con-tray, showed clearly by his own testimony that he knew and understood exactly when and where he was Avarned to Avork, and offered as the only excuse for not having done so the sickness or physical condition of his Avife. Nor do we think the record of the minutes of commissioners’ court subject to the. collateral attack attempted through the objections made by the defendant to its introduction in evidence.
The defendant sought to introduce in evidence the records of the court shoAving an appeal pending at the time of the trial by one of the OAvners of land, through Avhich the road Avas established. The court committed no error in sustaining the state’s objection to the introduction of this evidence. It could have no bearing on the issues of the case; the propriety or legality of the report of the vieAvers, or order establishing the road, Avere not matters that could even be revieAved on that appeal; the only matter involved in it Avas the amount of damages to which the landoAvner might justly be entitled for that part of his land taken. — Cleckler v. Mor*238row, 150 Ala. 525, 43 South. 784; Ballard v. Cook, 166 Ala. 105, 52 South. 147.
The oral charge of the court taken as a whole was a fair statement of the law applicable to the facts and issues before the court, and there is no merit in the objection to that portion to which an exception was reserved.
The statute (Code, § 7737) by analogy applies to work on new roads as well as on those already established, and the court properly refused the general charge, and submitted the case to the jury, on the evidence introduced on the trial. — Howell v. State, 171 Ala. 62, 54 South. 542.
No error is shown, and the judgment of the lower court is affirmed.